EXHIBIT 99 Home Properties, Inc. Earnings Release and Supplemental Information First Quarter 2015 Table of Contents Page Earnings Release 1-7 Property Results 8-11 Physical Occupancy Comparison by Region 12 Operating Results by Region 13 New Lease and Renewal Lease Rents compared to Expiring Lease Rents 14 Resident Statistics 15 Net Operating Income Detail 16 Seasonality Factor for NAV Calculation 16 Operating Expense Detail 17 Disposition of Real Estate 18 Summary of Recent Acquisitions 19 Summary of Recent Dispositions 19 Breakdown of Units 20 Debt 21-25 Capital Expenditures 26-27 Adjusted Net Operating Income Summary 27 Development Pipeline 28 2015 Earnings Guidance 29-31 Table of Contents FOR IMMEDIATE RELEASE Home Properties Reports First Quarter 2015 Results and Announces Quarterly Dividend ROCHESTER, N.Y., April 30, 2015 – Home Properties, Inc. (NYSE:HME) today reported financial results for the quarter ended March 31, 2015. All per share results are reported on a diluted basis. · Earnings per share (“EPS”) increased 23.4% to $0.98 from $0.79 in the first quarter of 2014. 2015 EPS includes the impact of higher gains on the disposition of property of $0.13 per share. · Funds from Operations ("FFO") per share increased 8.7% to $1.08 from $1.00 in the prior year period. · Operating Funds from Operations (“OFFO) per share increased 9.2% to $1.09 from $1.00 in the prior year period. “We generated growth in rental income of 3.2% for the quarter, equal to assumptions provided in our guidance,” said Edward J. Pettinella, President and Chief Executive Officer. “Occupancy was steady at 95.0% for the quarter, unchanged from the first quarter of 2014 and up 10 basis points from year-end 2014. "I am pleased with these achievements in light of the challenging weather conditions experienced in seven of our eight markets. In the first quarter of 2015, temperatures were significantly lower than the 30-year historical average and snowfall was higher, contributing to lower prospective resident traffic and higher operating expenses. Operating expenses related to weather were approximately three cents per share higher than our forecast. Nonetheless, our core portfolio generated a strong 5.2% increase in NOI. In light of recent positive operating trends, particularly in our Washington, D.C. market, and our outlook for the remainder of 2015, today we reaffirmed the midpoint of previously-provided FFO and OFFO guidance.” Same-Property Operating Results (1) First Quarter 2015 Compared to First Quarter 2015 Compared to First Quarter 2014 Fourth Quarter 2014 Rental Income 3.2% increase 0.5% increase Total Revenues 2.6% increase 0.8% increase Property Level Operating Expenses 1.3% decrease 5.2% increase Net Operating Income (“NOI”) 5.2% increase 1.8% decrease Average Physical 95.0%, 95.0%, Occupancy(2) unchanged from prior year 10 basis point increase Average Monthly Rental Rates 3.0% increase to $1,357 0.3% increase to $1,357 For 113 core properties containing 38,569 apartment units owned since January 1, 2014. The number of occupied apartment units divided by total apartment units. Table of Contents Home Properties Reports First Quarter 2015 Results April 30, 2015 Page 2 of 7 Acquisitions During the quarter, the Company added 710 units in its Chicago region and 241 units in Northern New Jersey for a combined purchase price of $123 million. · Two adjacent apartment communities were acquired on January 7 in the northwest suburbs of Chicago – The Mansions of Mountshire and The Mansions Apartments – and they are being operated as one community named Park Grove Apartments.Park Grove is located in MountProspect near three major Chicago area expressways and within 5 miles of O’HareInternational Airport. · Longbrook Apartments in Matawan, New Jersey was acquired on February 19 and renamed Sutton Pointe Apartments. The community is located within walking distance of the Aberdeen-Matawan Train Station and is a 45-minute drive from Manhattan. Dispositions The Company sold two apartment communities with 1,141 units during the quarter for approximately $126 million, resulting in a gain on sale of $40.3 million. Apartment communities sold were: · The New Colonies – 672 units in Steger, Illinois (Chicago region) sold on January 26. · The Coves at Chesapeake – 469 units in Glen Burnie, Maryland (Baltimore region) sold on March 25. Development Construction continues at The Courts at Spring Mill Station, the Company’s last remaining development project. The first of two buildings in this Conshohocken, Pennsylvania community became ready for occupancy in the fourth quarter of 2014, and the second building is nearing completion. Approximately 41% of the units are currently leased. Capital Markets During the quarter, the Company repaid first and second mortgages on one community totaling approximately $33 million at a weighted average fixed rate of 5.22%. The property is now part of the unencumbered asset pool. As of March 31, 2015: · The Company had approximately $22 million of cash on hand and an additional $155 million of available capacity on its corporate credit facility. · Unencumbered assets represented 57.6% of total undepreciated assets, up from 56.7% at December 31, 2014. · The Company’s ratio of debt-to-total market capitalization was 34.1%. · Total debt of $2.4 billion was outstanding at a weighted average interest rate of 4.1% and staggered maturities averaging 3.2 years. · Approximately 83% of total indebtedness was at fixed rates. · Interest coverage for the quarter was 4.0 times and the fixed charge ratio was 3.8 times. Table of Contents Home Properties Reports First Quarter 2015 Results April 30, 2015 Page 3 of 7 Guidance For 2015, the Company expects FFO between $4.59 and $4.71 per share, which will produce growth of 6.1% to 8.9% when compared to 2014 results. The guidance range of expected FFO per share for the second quarter of 2015 is $1.13 to $1.17. The Company expects 2015 OFFO per share between $4.54 and $4.66. The guidance range of expected OFFO per share for the second quarter of 2015 is $1.13 to $1.17. Assumptions for 2015 guidance are included in the Company’s supplemental information. The Company expects to include additional commentary on projected results for the balance of the year when it announces second quarter 2015 financial results. Dividend Declared The Company announced a regular cash dividend on the Company’s common shares of $0.76 per share for the quarter ended March 31, 2015.The dividend is payable on May 22, 2015 to shareholders of record on May 12, 2015 and is equivalent to an annualized rate of $3.04 per share.The current annual dividend represents a 4.1% yield based on the April 29 closing price of $73.89. Home Properties’ common stock will begin trading ex-dividend on May 8, 2015. Supplemental Information The Company produces supplemental information that includes details regarding property operations, other income, acquisitions, dispositions, geographic market breakdown, debt and new development. The supplemental information is available via the Company's website through the "Investors" section or e-mail upon request. First Quarter Earnings Conference Call The Company will conduct a conference call and simultaneous webcast tomorrow at 11:00AMET to discuss quarterly results. The webcast, which includes a slide presentation, will be available on the Presentations page of the Investors section of the Company’s website, www.homeproperties.com. For live audio-only participation, you may dial 800-913-1647 (International 212-231-2900). Second Quarter Conference/Event Schedule Home Properties is scheduled to participate in REITWeek 2015®: NAREIT's Investor Forum® on June 9-11, 2015 in New York City. Management will participate in a roundtable discussion at the event on Tuesday, June 9 at 10:15 AM. A link to the live webcast will be available on the Presentations page of the Investors section of the Company’s website, with a replay available for 90 days. The Company’s presentation materials for the conference will be available at the same location. Second Quarter Earnings Release and Conference Call The Company’s second quarter 2015 financial results are scheduled to be released after the stock market closes on Thursday, July 30, 2015. A conference call, which will be simultaneously webcast, is scheduled for Friday, July 31, 2015 at 11:00 AM ET. The call will be accessible following the same instructions as the current quarter's conference call. Table of Contents Home Properties Reports First Quarter 2015 Results April 30, 2015 Page 4 of 7 Forward-Looking Statements This release contains forward-looking statements. Although the Company believes expectations reflected in such forward-looking statements are based on reasonable assumptions, it can give no assurance that its expectations will be achieved. Factors that may cause actual results to differ are described under the heading “Risk Factors” in the Company’s Annual Report on Form10-K and in other filings with the Securities and Exchange Commission and include general economic and local real estate conditions, weather and other conditions that might affect operating expenses, the timely completion of repositioning activities within anticipated budgets, the actual pace of future acquisitions and dispositions, and continued access to capital to fund growth. The Company assumes no obligation to update or supplement forward-looking statements because of subsequent events. About Home Properties Home Properties is a publicly traded multifamily real estate investment trust that owns, operates, acquires and repositions apartment communities in suburbs of major metropolitan areas, primarily along the East Coast of the United States. An S&P 400 Company, HomeProperties owns and operates 121 communities containing 41,917 apartment units. For more information, please visit the Company’s website at www.homeproperties.com. Table of Contents Home Properties Reports First Quarter 2015 Results April 30, 2015 Page5 of 7 HOME PROPERTIES, INC. SUMMARY CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands – Unaudited) Three Months Ended March 31, Revenues: Rental income $ $ Property other income Other income Total revenues Expenses: Operating and maintenance General and administrative Interest Depreciation and amortization Other expenses 8 Impairment and other charges - Total expenses Income from continuing operations, before gain on disposition of real estate Gain on disposition of land 70 - Gain on disposition of property - Income from continuing operations Discontinued operations: Income from discontinued operations - Gain on disposition of property - Discontinued operations - Net income Net income attributable to noncontrolling interest ) ) Net income attributable to common stockholders $ $ Reconciliation from net income attributable to common stockholders to Funds From Operations: Net income attributable to common stockholders $ $ Real property depreciation and amortization Noncontrolling interest Gain on disposition of property ) ) FFO - basic and diluted, as defined by NAREIT Loss from early extinguishment of debt in connection with sale of real estate - FFO - basic and diluted (1) $ $ Pursuant to guidance provided by the National Association of Real Estate Investment Trusts ("NAREIT"), FFO is defined as net income (computed in accordance with accounting principles generally accepted in the United States of America ("GAAP")) excluding gains or losses from disposition of property, impairment write-downs of depreciable real estate, noncontrolling interest and extraordinary items plus depreciation from real property. The Company adds back debt extinguishment costs and other one-time costs incurred as a result of repaying property-specific debt triggered upon sale of a property. Because of the limitations of the FFO definition as published by NAREIT as set forth above, the Company has made certain interpretations in applying the definition. The Company believes all adjustments not specifically provided for are consistent with the definition. Similarly titled measures disclosed by other companies may not be calculated in the same manner. Table of Contents Home Properties Reports First Quarter 2015 Results April 30, 2015 Page 6 of 7 HOME PROPERTIES, INC. SUMMARY CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share/unit – Unaudited) Three Months Ended March 31, FFO – basic and diluted $ $ Acquisition costs of closed deals included in other expenses 8 Gain on land sale ) - Impairment and other charges 3 - Operating FFO (2) $ $ FFO – basic and diluted $ $ Recurring non-revenue generating capital expenses ) ) AFFO (3) $ $ Operating FFO $ $ Recurring non-revenue generating capital expenses ) ) Operating AFFO (2) (3) $ $ Weighted average shares/units outstanding: Shares – basic Shares – diluted Shares/units – basic (4) Shares/units – diluted (4) Per share/unit: Net income – basic $ $ Net income – diluted $ $ FFO – basic $ $ FFO – diluted $ $ Operating FFO (2) $ $ AFFO (3) $ $ Operating AFFO (2) (3) $ $ Common dividend paid $ $ Operating FFO is defined as FFO adjusted for the addback of acquisition costs on closed deals and land impairment costs. Adjusted Funds From Operations ("AFFO") is defined as FFO less an annual reserve for anticipated recurring, non-revenue generating capitalized costs of $900 per apartment unit. The resulting sum is divided by the weighted average shares/units on a diluted basis to arrive at AFFO per share/unit. Basic includes common stock outstanding plus operating partnership units in Home Properties, L.P., which can be converted into shares of common stock. Diluted includes additional common stock equivalents. Table of Contents Home Properties Reports First Quarter 2015 Results April 30, 2015 Page 7 of 7 HOME PROPERTIES, INC. SUMMARY CONSOLIDATED BALANCE SHEETS (in thousands - Unaudited) March 31, 2015 December 31, 2014 Assets Real estate: Land $ $ Land held for sale Construction in progress Buildings, improvements and equipment Less: accumulated depreciation ) ) Real estate, net Cash and cash equivalents Cash in escrows Accounts receivable, net Prepaid expenses Deferred charges, net Other assets Total assets $ $ Liabilities and Equity Mortgage notes payable $ $ Unsecured notes payable Unsecured line of credit Accounts payable Accrued interest payable Accrued expenses and other liabilities Security deposits Total liabilities Common stockholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ Total shares/units outstanding: Common stock Operating partnership units For Further Information: David P. Gardner, Executive Vice President and Chief Financial Officer, (585) 246-4113 Shelly J. Doran, Vice President, Investor Relations, (585) 295-4227 ### Table of Contents Property Results First Quarter 2015 1Q '15 Versus 1Q '14 1Q '15 % Growth # of Company Date 1Q '15 1Q '15 1Q '14 Rental Total Total Total Company Region Units % Units (1) Acquired (2) Rent/Mo Occup(3) Occup(3) Rates(4) Revenue Expense NOI % NOI (1) Baltimore Annapolis Roads 6/17/2010 $ % %) % Bonnie Ridge 7/1/1999 % %) % Canterbury 7/15/1999 % Charleston Place 9/30/2010 % %) % Country Village 4/30/1998 % Dunfield 11/1/2007 % %) % Fox Hall 3/28/2007 % % % %) %) % Gateway Village 7/15/1999 % %) % Heritage Woods 10/4/2006 % % % %) % %) Howard Crossing 6/28/2012 % Middlebrooke 4/1/2010 % %) % Mill Towne Village 5/31/2001 % Morningside Heights 4/30/1998 % Owings Run 7/15/1999 % %) % Ridgeview at Wakefield Valley 1/13/2005 % %) % Saddle Brooke 10/29/2008 % %) % Selford 7/15/1999 % %) % The Apts. at Cambridge Court 8/23/2011 % %) The Greens at Columbia 7/29/2010 % %) % Top Field 10/4/2006 % Village Square 7/15/1999 % %) % Westbrooke 4/1/2010 % %) % Total Baltimore % $ % %) % % Boston Gardencrest 6/28/2002 $ % Highland House 5/31/2006 % Liberty Commons 8/30/2006 % %) % Liberty Place 6/6/2006 % %) % Middlesex Crossing 12/18/2013 % Redbank Village 7/8/1998 % Stone Ends 2/12/2003 % The Commons at Haynes Farm 7/15/2011 % The Heights at Marlborough 9/7/2006 % %) The Meadows at Marlborough 9/7/2006 % %) The Townhomes of Beverly 2/15/2007 % %) The Village at Marshfield 3/17/2004 % Westwoods 35 4/30/2007 % %) % Total Boston % $ % Page 8 Table of Contents Property Results First Quarter 2015 1Q '15 Versus 1Q '14 1Q '15 % Growth # of Company Date 1Q '15 1Q '15 1Q '14 Rental Total Total Total Company Region Units % Units (1) Acquired (2) Rent/Mo Occup(3) Occup(3) Rates(4) Revenue Expense NOI % NOI (1) Chicago Blackhawk 10/20/2000 $ % %) % Courtyards Village 8/29/2001 % %) % Cypress Place 12/27/2000 % %) % Lakeview Townhomes 10/18/2010 % %) % Park Grove 1/7/2015 % n/a n/a n/a n/a n/a The Colony 9/1/1999 % %) % The Gates of Deer Grove 12/15/2011 % %) % The Lakes of Schaumburg 11/12/2014 % n/a n/a n/a n/a n/a Total Chicago % $ % %) % % Long Island Bayview / Colonial 11/1/2000 $ % % % %) %) % Cambridge Village 82 3/1/2002 % %) Crescent Club 9/30/2010 % %) % Devonshire Hills 7/16/2001 % % % %) %) % Hawthorne Court 4/4/2002 % Heritage Square 80 4/4/2002 % %) % Holiday Square 5/31/2002 % Lake Grove 2/3/1997 % %) % Mid-Island Estates 7/1/1997 % %) Sayville Commons 7/15/2005 % Southern Meadows 6/29/2001 % Westwood Village 3/1/2002 % Woodmont Village 97 3/1/2002 % % % %) %) %) Yorkshire Village 40 3/1/2002 % Total Long Island % $ % %) % % Page 9 Table of Contents Property Results First Quarter 2015 1Q '15 Versus 1Q '14 1Q '15 % Growth # of Company Date 1Q '15 1Q '15 1Q '14 Rental Total Total Total Company Region Units % Units (1) Acquired (2) Rent/Mo Occup(3) Occup(3) Rates(4) Revenue Expense NOI % NOI (1) Northern New Jersey Barrington Gardens 3/1/2005 $ % %) % Chatham Hill 1/30/2004 % % %) % %) % East Hill Gardens 33 7/8/1998 % Hackensack Gardens 3/1/2005 % %) % Jacob Ford Village 2/15/2007 % %) % Lakeview 7/8/1998 % % % %) % %) Northwood 1/30/2004 % %) % Oak Manor 77 7/8/1998 % %) % Pleasant View 7/8/1998 % %) % Pleasure Bay 7/8/1998 % %) % Royal Gardens 5/28/1997 % Sutton Pointe 2/19/2015 % n/a n/a n/a n/a n/a Wayne Village 7/8/1998 % Windsor Realty 67 7/8/1998 % %) % Total Northern New Jersey % $ % %) % % Philadelphia Courts at Spring Mill Station Under Construction $ % n/a n/a n/a n/a n/a Glen Manor 9/23/1997 % %) % Golf Club 3/15/2000 % %) % Hill Brook Place 7/28/1999 % % % %) %) % Home Properties of Bryn Mawr 3/15/2000 % Home Properties of Devon 3/15/2000 % %) % New Orleans Park 7/28/1999 % %) % Racquet Club East 7/7/1998 % %) % Racquet Club South 5/27/1999 % %) % Ridley Brook 7/28/1999 % %) % Sherry Lake 7/23/1998 % % % %) %) % Stone Hill 11/27/2013 % The Brooke at Peachtree Village 8/15/2005 % %) % The Landings 11/22/1996 % %) % The Preserve at Milltown 6/19/2014 % n/a n/a n/a n/a n/a Trexler Park 3/15/2000 % %) % Trexler Park West 8/15/2008 % %) % Waterview 7/14/2011 % % % %) %) % William Henry 3/15/2000 % %) % Willowbrook 7/30/2014 % n/a n/a n/a n/a n/a Total Philadelphia % $ % %) % % Page 10 Table of Contents Property Results First Quarter 2015 1Q '15 Versus 1Q '14 1Q '15 % Growth # of Company Date 1Q '15 1Q '15 1Q '14 Rental Total Total Total Company Region Units % Units (1) Acquired (2) Rent/Mo Occup(3) Occup(3) Rates(4) Revenue Expense NOI % NOI (1) Southeast Florida The Hamptons 7/7/2004 $ % %) % Vinings at Hampton Village 7/7/2004 % Total Southeast Florida % $ % %) % % Washington, D.C. 1200 East West 5/11/2010 $ % % %) % % % Arbor Park of Alexandria Redevelopment % % % %) %) %) Braddock Lee 3/13/1998 % % %) %) %) % Cinnamon Run 12/28/2005 % %) Courts at Huntington Station 6/15/2011 % % %) %) % %) East Meadow 8/1/2000 % %) Eleven55 Ripley Lease Up % % n/a n/a n/a n/a Elmwood Terrace 6/30/2000 % %) % Hunters Glen 4/19/2011 % %) % Mount Vernon Square 12/27/2006 % %) % Newport Village 10/17/2011 % % %) %) %) % Park Shirlington 3/13/1998 % %) % Peppertree Farm 12/28/2005 % %) % Seminary Hill 7/1/1999 % % % %) % %) Seminary Towers 7/1/1999 % % % %) %) %) Somerset Park 10/11/2011 % % % %) % %) Tamarron 7/15/1999 % % % %) % %) The Apts. at Cobblestone Square 6/14/2012 % %) The Apts. at Wellington Trace 3/2/2004 % % % %) % %) The Courts at Dulles 11/30/2011 % The Courts at Fair Oaks 9/30/2010 % % %) %) % %) The Manor - VA 2/19/1999 % % % %) %) %) The Manor East 5/11/2012 % %) The Sycamores 12/16/2002 % Village at Potomac Falls 8/5/2010 % %) % West Springfield 11/18/2002 % %) % Westchester West 12/30/2008 % %) Woodway at Trinity Centre 5/17/2012 % %) % Total Washington, D.C. % $ % %) % % Total Properties % $ % n/a n/a n/a n/a n/a % Total Core Properties $ % %) % Represents the percentage of the Company's total Units/NOI attributed to each region, including Core and Non-Core Properties. For development properties, representsthe date all units became available to rent. Average physical occupancy is defined as the number of occupied apartment units divided by total apartment units. Reflects net change in base rental rates before bad debts and occupancy changes. Page 11 Table of Contents Physical Occupancy Comparison by Region - Core Properties Sequential Comparison First Quarter 2015 vs. Fourth Quarter 2014 Region % Units 1Q '15 4Q '14 Variance Baltimore % Boston % Chicago % Long Island % Northern New Jersey % Philadelphia % Southeast Florida % Washington, D.C. % % % %) Total Core % Quarter over Quarter Comparison First Quarter 2015 vs. First Quarter 2014 Region % Units 1Q '15 1Q'14 Variance Baltimore % % % %) Boston % Chicago % Long Island % % % %) Northern New Jersey % % % %) Philadelphia % Southeast Florida % Washington, D.C. % Total Core % March 2015 vs. First Quarter 2015 Region % Units Mar '15 1Q '15 Variance Baltimore % Boston % Chicago % Long Island % Northern New Jersey % Philadelphia % Southeast Florida % Washington, D.C. % % % %) Total Core % Page 12 Table of Contents Operating Results by Region - Core Properties Sequential Results First Quarter 2015 vs. Fourth Quarter 2014 Base Rental Total Region % Units Revenues(1) Revenues Expenses NOI Baltimore % %) Boston % %) Chicago % Long Island % %) Northern New Jersey % % %) % %) Philadelphia % Southeast Florida % Washington, D.C. % %) % % %) Total Core % %) Year over Year Results First Quarter 2015 vs. First Quarter 2014 Base Rental Total Region % Units Revenues(1) Revenues Expenses NOI Baltimore % % % %) % Boston % Chicago % % % %) % Long Island % % % %) % Northern New Jersey % % % %) % Philadelphia % % % %) % Southeast Florida % % % %) % Washington, D.C. % % % %) % Total Core % % % %) % Reflects net change in base rental revenues after bad debts and occupancy changes. Page 13 Table of Contents Percentage Change in New Lease and Renewal Lease Rents Compared to Expiring Lease Rents - Core Properties 1Q '14 2Q '14 3Q '14 4Q '14 YTD '14 Region New Renewal New Renewal New Renewal New Renewal New Renewal Baltimore % Boston % Chicago % Long Island %) % Northern New Jersey % Philadelphia %) % Southeast Florida % Washington, D.C. %) % %) % %) % %) % %) % Total Core %) % 1Q '15 April '15* Region New Renewal New Renewal Baltimore %) % % % Boston % Chicago % Long Island % Northern New Jersey %) % % % Philadelphia %) % % % Southeast Florida % Washington, D.C. %) % %) % Total Core % * Preliminary results for April 2015. Page 14 Table of Contents Resident Statistics Top Six Reasons for Moveouts 1Q '15 4Q '14 3Q '14 2Q '14 1Q '14 Year '14 Year '13 Year '12 Transfer within HME % Employment related % Location, apartment size % Eviction, skip % Home purchase % Domestic Situation % Traffic - Core Properties Turnover - Core Properties Signed Traffic Leases 1Q '15 1Q '15 vs. vs. Region 1Q '14 1Q '14 1Q '15 1Q '14 Baltimore %) % % % Boston %) % % % Chicago %) % % % Long Island % Northern New Jersey % Philadelphia %) %) % % Southeast Florida % Washington, D.C. % Total Core %) % % % Bad Debt as % of Rent and Utility Recovery 1Q '15 1Q '14 Total Core % % Page 15 Table of Contents Net Operating Income Detail ($ in thousands, except per unit data) Core Properties Qtr % 1Q '15 1Q '14 Variance Variance Rent $ $ $ % Utility recovery ) %) Rent including recoveries % Other income 50 % Total income % Operating & maintenance ) ) % Core Properties NOI $ $ $ % Physical Occupancy % % % Weighted Avg Rent per Unit $ $ $
